     Case: 1:18-cv-02063 Document #: 33 Filed: 04/15/19 Page 1 of 2 PageID #:152




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HP Tuners LLC                                 )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )      Case No. 18-cv-2063
                                              )
Worldly Exhibits                              )
                                              )
               Defendant.                     )

     UNCONTESTED MOTION TO REINSTATE CASE FOR ENTRY OF CONSENT
       JUDGMENT PURSUANT TO TERMS OF SETTLEMENT AGREEMENT

       Plaintiff, HP Tuners LLC (“HPT” or “Plaintiff”), by and through its attorney, Michele J.

Braun, and pursuant to the terms of the parties Settlement Agreement and Release, respectfully

moves this Court to reinstate the above–captioned matter for the sole purpose of entering the

attached Order and Consent Judgment that is properly executed by both parties and marked as

Exhibit A.

       Although the confidential Settlement Agreement and Release authorizes Plaintiff to file

Exhibit A without further notice, notice of this motion has been provided to Scott Steinbrook

d/b/a Worldly Exhibits and to his former attorney, Denny F. Esford, Esq.

       WHEREFORE, the Plaintiff, HP Tuners, LLC, prays that this Court enters an Order, in

accordance with this motion and for any further relief that this Court deems just and proper.

                                             Respectfully submitted,

                                             HP Tuners, LLC

                                             By: /s/ Michele J. Braun
                                                 One of Its Attorneys
Michele J. Braun
Law Offices of Michele J. Braun
1906 Maplewood Rd.
Northbrook, IL 60062
   Case: 1:18-cv-02063 Document #: 33 Filed: 04/15/19 Page 2 of 2 PageID #:152




847-559-8406
Michele @mjbraunlaw.com
ARDC no. 6187398
